UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 85-0410612 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400
